Opinion of the Court
Darden, Judge:
This appellant’s pleas of guilty to three specifications of absence without leave, in violation of Article 86, Uniform Code of Military Justice, 10 USC § 886, are not rendered improvident by the law officer’s failure to set forth the elements of these offenses when assessing the worth of the guilty pleas. Not only is the inquiry into the pleas equal to that found in United States v Care, 18 USCMA 535, 40 CMR 247, but, in mitigation, Callahan testified and acknowledged not only his guilt but gave his reasons for going absent. However, the procedure followed in this case would not meet the standard that must apply to cases tried thirty days after the decision in United States v Care, supra.
Therefore, the decision of the board of review is affirmed.
Chief Judge Quinn concurs.